Citation Nr: 1439018	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased compensable disability rating for residuals of a stress fracture of the left heel.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active military duty from May to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO, in part, continued a noncompensable disability rating assigned to the service-connected residuals of a stress fracture of the left heel.  The Veteran appealed the RO's October 2007 rating action to the Board.

In November 2011 and August 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.  In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran's last VA examination to assess the current severity of his service-connected residuals of a stress fracture of the left heel was in January 2012.  At his May 2014 Board hearing, the Veteran testified that his symptoms had worsened to such a degree that he now required a walker and left leg brace.  At the January 2012 VA examination, the Veteran did not report the use of a walker and left leg brace.  Additionally, at his Board hearing and in his December 2007 Notice of Disagreement (NOD), the Veteran argued that his service-connected residuals of a stress fracture of the left heel is manifested by symptoms that are not considered in the current rating, to include blood clots, tinea pedia, onychomycosis, arthritis, and plantar fasciitis.  

The Board notes that the evidence of record documents the aforementioned symptoms, but, to date, a VA medical opinion addressing whether these symptoms are part and parcel of his service-connected residuals of a stress fracture of the left heel has not been provided.  The Board finds that this evidence also suggests a worsening of the Veteran's service-connected disability since the last VA examination.  In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination and medical opinion to ensure that there is sufficient evidence to evaluate the disability for the entire appeal period.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (providing that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (April 7, 1995).

Additionally, in a September 2012 statement, the Veteran indicated that he was scheduled for left foot surgery in November 2012 at the VA Medical Center (VAMC) in Cleveland, Ohio.  These records are not currently in the claims file, as the most recent outpatient treatment records from the VAMC in Cleveland, Ohio, are dated from February 2012.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in Cleveland, Ohio, and any other treating VA facility, dated since February 2012 pertaining to any treatment the Veteran received for his left foot, to include the November 2012 VA surgical treatment records for his left foot.  

2.  Thereafter, provide a VA examination(s) to the Veteran in order to assist in evaluating the severity of his residuals of a stress fracture of the left heel.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  The Veteran's claims folder must be reviewed by the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

(A)  In regard to residuals of a stress fracture of the left heel, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to residuals of a stress fracture of the left heel overlap with symptoms attributable to other foot disorders, please so indicate.

(B)  Provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosis of tinea pedia, onychomycosis, blood clots, arthritis, and plantar fasciitis of the left leg/foot are (i) caused by, or (ii) aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected residuals of a stress fracture of the left heel.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's tinea pedia, onychomycosis, blood clots, arthritis, and plantar fasciitis of the left leg/foot found prior to aggravation; and (b) the increased manifestations that are proximately due to the service-connected residuals of a stress fracture of the left heel.

If any of the foregoing disorders are found to be caused or aggravated by the service connected residuals of a stress fracture of the left heel, ensure that the disorder is sufficiently evaluated to permit a determination on whether a higher rating is warranted under diagnostic code 5284 and/or whether a separate rating is warranted under another diagnostic code. 

3.  After the above actions have been completed, readjudicate the Veteran's claim, to include consideration of entitlement to a temporary total disability rating due to surgical or other treatment necessitating convalescence for his service-connected disability, if warranted.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	

(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



